Citation Nr: 0702104	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with arthritic changes, prior to May 10, 
2003.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with arthritic changes, prior to September 
26, 2003.

3.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with arthritic changes, from September 26, 
2003.

4.  Entitlement to an increased rating for panic attacks, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the hips.  

6.  Entitlement to an increased rating for eczema with tinea 
corporis and nummular dermatitis, currently evaluated as 10 
percent disabling.

7.  Entitlement to separate 10 percent ratings for service-
connected bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Regional Office (RO) that, in pertinent part, granted service 
connection for arthritis of the bilateral hips, and assigned 
a 10 percent evaluation for it.  In addition, the RO 
increased the rating assigned for panic attacks to 30 
percent; confirmed and continued the 10 percent evaluation 
then in effect for the veteran's service-connected low back 
disability; and denied an increased rating for a skin 
disorder and tinnitus.  The veteran disagreed with the 
assigned ratings.  Based on the receipt of additional 
evidence, the RO, by rating action dated in May 2003, 
increased the evaluation assigned for lumbosacral strain to 
20 percent, effective May 10, 2003.  This case was previously 
before the Board in July 2004, at which time it was remanded 
for additional development of the record and to ensure due 
process.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.  An October 2005 rating decision assigned a 40 
percent evaluation for lumbosacral strain, effective 
September 26, 2003.  

A statement of the case addressing the issues of service 
connection for chronic head congestion and rhinitis, 
bronchitis and arthritis of the fingers, knees and shoulders 
was issued in July 2005.  Since a substantive appeal has not 
been received, these matters are not before the Board, and 
this decision is limited to the issues set forth on the cover 
page.


FINDINGS OF FACT

1.  Prior to May 10, 2003, the veteran's low back disability 
was manifested by no more than slight limitation of motion, 
with no evidence of muscle spasm.

2.  For the period from May 10, 2003, through September 25, 
2003, the veteran's lumbosacral strain with arthritic changes 
was manifested by limitation of motion and muscle spasm.

3.  There is no current clinical evidence of ankylosis of the 
thoracolumbar spine.

4.  The veteran's psychiatric disability is manifested by 
panic attacks, difficulty sleeping, and anxiety.

5.  There is no evidence of impaired judgment or thinking.

6.  The veteran has arthritis of each hip, but incapacitating 
episodes have not been documented; a recent VA examination 
shows no clinical abnormality of the hips.  

7.  Prior to August 30, 2002, the veteran's skin disability 
was manifested by lesions on her right cheek and arms, 
without clinical evidence of exudation, constant itching, 
extensive lesions or marked disfigurement.

8.  From August 30, 2002, the veteran's dermatitis skin 
disability has affected less than 20 percent of her body, and 
there has been no demonstration by competent clinical 
evidence of required systemic therapy for a total duration of 
six weeks or more during a 12-month period.

9.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for lumbosacral strain 
with arthritic changes, prior to May 10, 2003, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (effective prior to September 
26, 2003).

2.  A rating in excess of 20 percent for lumbosacral strain 
with arthritic changes, prior to September 26, 2003, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (effective prior to September 
26, 2003).

3.  A rating in excess of 40 percent for lumbosacral strain 
with arthritic changes, from September 26, 2003, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, 
Diagnostic Code 5237 (2006).

4.  A rating in excess of 30 percent for panic attacks is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9412 (2006).

5.  An initial rating in excess of 10 percent for arthritis 
of the hips is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71, Diagnostic Code 5003 (2006).

6.  A rating in excess of 10 percent for eczema with tinea 
corporis and nummular dermatitis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (as in effect before and after August 30, 2002).

7.  There is no legal basis for the assignment of an 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (as in effect prior to, and from, June 
13, 2003); Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed June 
19, 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he/she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a July 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in her possession that pertains to the 
claim.  The claim was last readjudicated in February 2006, 
the date the most recent supplemental statement of the case 
was issued.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post 
service medical records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for an increased rating, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions; VA 
medical records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

	I.  Lumbosacral strain with arthritic changes

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010 
(2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003 (2006).

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
assignable with characteristic pain on motion.  With slight 
subjective symptoms only, a noncompensable evaluation will be 
assigned.  Diagnostic Code 5295 (as in effect prior to 
September 26, 2003).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5292 (as in effect prior to September 
26, 2003).

The rating schedule was amended, effective September 26, 
2003, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under Diagnostic Code 5237.

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine...............		
			30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....	
		20 percent 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of height of 
50 percent or more of the height......				10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The initial question is whether a rating in excess of 10 
percent is warranted prior to May 10, 2003.  The evidence 
supporting the veteran's claim consists solely of her 
statements regarding the severity of her low back disability.  
In contrast, the medical findings on the October 2000 VA 
examination establish that a higher rating for the relevant 
time period is not warranted.  The Board observes that the 
October 2000 VA examination showed that there was essentially 
full range of motion of the lumbar spine, and no muscle spasm 
was demonstrated.  

It was not until the VA examination conducted on May 10, 
2003, that a muscle spasm in the lumbar spine was shown.  
Similarly, that examination also disclosed limitation of 
motion of the lumbar spine.  It was on the basis of these 
findings that the RO assigned a 20 percent evaluation for 
lumbosacral strain with arthritic changes, effective May 10, 
2003.  However, this examination does not provide a basis for 
a rating in excess of 20 percent under Diagnostic Code 5295.  
The Board emphasizes that the findings required for a 40 
percent evaluation, including listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, were not demonstrated on 
the examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As noted 
above, the 20 percent rating under Diagnostic Code 5295 
contemplated muscle spasm.  It must be noted that the 
examination conducted on May 10, 2003, revealed slight 
limitation of motion, and pain was reported on motion of the 
lumbar spine.  While the Board acknowledges that pain was 
noted, the examination did not show fatigability, 
incoordination or weakened movement and, accordingly, a 
higher rating under these provisions is not warranted.  

As noted above, the RO assigned a 40 percent evaluation, 
effective September 26, 2003, the date change in the criteria 
for evaluating disabilities of the spine became effective.  
The Board must now address whether a higher rating is 
warranted from this date.  In this regard, the Board notes 
that the findings on the May 2003 VA examination showed that, 
while a slight spasm on forward bending was present, the 
limitation of motion was not to the extent supporting even a 
20 percent rating.  The veteran was examined by the VA in 
January and July 2005.  These examinations support the 40 
percent rating, and no higher, for the veteran's service-
connected low back disability.  The January 2005 VA 
examination showed that forward flexion of the lumbar spine 
was to 30 degrees.  The more recent examination revealed 
greater range of motion of the lumbar spine than was observed 
on the January 2005 VA examination, as forward flexion was to 
70 degrees.  In addition, the Board points out that, 
following the July 2005 VA examination, the examiner noted 
that there was no radiculopathy.  At that examination, the 
veteran also stated that no physician had prescribed bed rest 
for her back condition in the preceding year.  Thus, no 
incapacitating episodes have been documented, and a higher 
rating is not warranted on the basis of any neurological 
findings.

The evidence supporting the veteran's claim consists 
primarily of her statements regarding the severity of her low 
back disability.  The Board concludes that the medical 
findings on examination are of greater probative value.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased rating for lumbosacral 
strain with arthritic changes for any portion of the period 
on appeal.  

	II.  Panic attacks

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
     are not severe enough either to interfere with 
occupational and
     social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9412.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 
indicates, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2006)).  The Board is cognizant 
that a GAF score is not determinative by itself.

The evidence supporting the veteran's claim for an increased 
rating for panic attacks includes some of the findings on the 
VA psychiatric examinations and outpatient treatment reports 
of record.  The Board notes that the veteran reported that 
her panic attacks had increased in frequency and intensity on 
the September 2003 VA psychiatric examination.  The examiner 
noted that she was more agoraphobic and isolated than at the 
time of the previous evaluation, and concluded that the 
veteran was considerably impaired from her psychiatric 
disability.  In addition, during the August 2005 VA 
psychiatric examination, the veteran related that she had 
experienced suicidal ideation, most recently two days prior 
to the examination.  A mental status evaluation revealed that 
her affect was sad and constricted, and she was tearful.

The evidence against the veteran's claim includes the 
findings of the VA psychiatric examinations of record.  The 
Board points out that the veteran has continued to be able to 
work, admittedly on a part-time basis, throughout the course 
of the appeal.  In addition, she has been described as being 
well dressed and appropriately groomed.  There is no 
indication of any impairment in her thought process.  Any 
memory impairment is no more than mild.  Following the most 
recent VA psychiatric examination, the examiner commented 
that the veteran's symptoms resulted in mild to moderate 
level of impairment in social and occupational functioning.  
With two exceptions, the Global Assessment of Functioning 
scores have been at least 51 or higher.  Although this is not 
determinative, it does provide some indication that her 
symptoms have remained fairly stable and indicative of no 
more than moderate impairment.  This conclusion is supported 
by the fact that the veteran has remained in a stable 
relationship with her husband for many years.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of her symptoms.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for an increased rating for panic attacks.  

	III.  Arthritis of the hips

As the veteran takes issue with the initial rating assigned 
when service connection was granted for arthritis of the 
hips, the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

As noted above, the RO granted service connection for 
arthritis of the hips in a February 2001 rating decision.  A 
10 percent rating was assigned based on X-ray evidence of 
arthritis in each hip.  

The evidence supporting the veteran's claim includes her 
statements and some of the medical findings.  The veteran had 
complaints of left hip pain when she was seen at a VA 
outpatient treatment clinic in December 2004.  An examination 
revealed decreased range of motion with mild pain on motion.  
Minimal tenderness in the left lateral hip was also reported.  

The evidence against the veteran's claim includes the medical 
findings on VA examination.  The Board observes that at the 
time of the July 2005 VA examination, the veteran denied any 
problem with her hip joints.  The examiner related that what 
she described as hip pain was, in fact, buttock pain as a 
result of the veteran's low back pain.  It was indicated that 
she did not have any stiffness, swelling, heat, redness, 
instability, locking or flare-ups of true hip pain.  The 
veteran further stated that she had not received any 
treatment for her hips.  Following the examination, the 
examiner commented that there were no problems with the hip 
joints themselves.  

As noted in the section concerning the spine, in order to 
assign a higher rating under Diagnostic Code 5003, in the 
absence of limitation of motion, the evidence must show that 
there are occasional incapacitating episodes.  No such 
findings are of record.  There is only X-ray study evidence 
of arthritis in the hips, without any clinical abnormality 
noted on recent examination.  Accordingly, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of her bilateral hip arthritis.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for arthritis of the hips.  

	IV.  Skin disability 

A 30 percent rating may be assigned for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation may be assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).

Under rating codes that became effective on August 30, 2002, 
a 30 percent evaluation may be assigned for dermatitis or 
eczema when there is 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  When at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks duration 
during the past 12-month period, a 10 percent evaluation may 
be assigned.  Diagnostic Code 7806.

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.

The evidence supporting the veteran's claim includes her 
statements and some medical findings.  The record, however, 
does not demonstrate that a higher rating is warranted for 
any period of time during the appellate period.  The Board 
acknowledges that VA examinations have consistently 
demonstrated the presence of a skin disorder.  The November 
2002 VA examination showed that the veteran had a few 
slightly hypopigmented areas on her right cheek and slightly 
elevated lesions on her upper arm and forearm.  The lesions 
on the face were said to be barely visible, and the ones on 
the arm were only 2 millimeters in diameter.  The 10 percent 
rating contemplated involvement of an exposed surface or 
extensive area, and the findings support that evaluation.  
The medical evidence does not show the presence of constant 
itching, extensive lesions or marked disfigurement, prior to 
August 30, 2002.

Since the new rating criteria became effective on August 30, 
2002, the veteran was examined by the VA in May 2003, and 
again in December 2004.  During the earlier examination, it 
was reported that the rashes involved 1 percent of the back, 
1 percent of the chest wall, and 2 percent of both hands.  
Similarly, the most recent VA examination of the skin, 
conducted in December 2004, demonstrated that 5 percent of 
the face, 5 percent of the back, 10 percent of the hands, 10 
percent of the upper extremities, and 10 percent of the legs 
were affected.  The examiner sated that this amounted to 
approximately 4 percent of the exposed body and 6 percent of 
the total body.  These findings support no more than a 10 
percent evaluation for the veteran's service-connected skin 
disability.  While the veteran uses topical creams for her 
skin condition, she has never used corticosteroids or any 
immunosuppressive therapy.  

The Board concludes, therefore, that the medical findings on 
examination are most probative regarding the severity of his 
skin disability.  Significantly, as pertinent to the rating 
criteria, there has been no objective evidence of constant 
itching, extensive lesions or marked disfigurement prior to 
August 30, 2002, less than 20 percent of the veteran's body 
is currently affected, and there has been no medical evidence 
of intermittent systemic therapy required for 6 weeks or 
more.  Thus, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for eczema with tinea corporis and 
nummular dermatitis under the criteria in effect both before 
and after August 30, 2002.  

	V.  Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (C.A. 
Fed June 19, 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As a final matter, the Board notes that the provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Thus, further discussion of compliance with notice 
requirements under 38 U.S.C.A. § 5103A is not required.


ORDER

A rating in excess of 10 percent for lumbosacral strain with 
arthritic changes, prior to May 10, 2003, is denied.

A rating in excess of 20 percent for lumbosacral strain with 
arthritic changes, prior to September 26, 2003, is denied.

A rating in excess of 40 percent for lumbosacral strain with 
arthritic changes, from September 26, 2003, is denied.

A rating in excess of 30 percent for panic attacks is denied.

An initial evaluation in excess of 10 percent for arthritis 
of the hips is denied.

An increased rating for eczema with tinea corporis and 
nummular dermatitis is denied.

A rating in excess of 10 percent for tinnitus, to include a 
separate evaluation for each ear, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


